The court has read the entire evidence in this case, sitting en banc.
We deem it unnecessary to treat the several rulings presented for our consideration, other than the refusal to give at appellant's request the general affirmative charge to find in his favor.
It was charged, in essential substance, in the indictment that he "did falsely pretend to L. M. Prestwood, with intent to defraud, that N.J. Prestwood had told him, the said Boots Williams, that he could get twenty-seven dollars from N.J. Prestwood and Sons, a partnership composed of N.J., L. M., C. T., and G. M. Prestwood, and by means of such false pretense obtained from the said L. M. Prestwood twenty-seven dollars."
The evidence fails, in our opinion, totally, to sustain the quoted allegations contained in the indictment.
It rather clearly indicates that whatever money was obtained by appellant from N.J. Prestwood  Sons, the partnership of which both L. M. and N.J. Prestwood were members, was obtained with the tacit, if not express, approval of the said N.J. Prestwood, and that the prosecution grew out of the failure of appellant to repay, or give satisfactory security for, the debt.
For the failure to give at appellant's request the general affirmative charge above mentioned, the judgment is reversed, and the cause remanded.
Reversed and remanded.